DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Izeki, Takashi (JP2016112588A, hereinafter referred to as "Izeki"). The English language translation as well as the tables in the original document of Izeki provided with the action dated 12/16/2021 are being relied upon. 
Regarding claims 1, 3, and 6, Izeki teaches an Au-Sn based solder alloy containing an addition of Ge (Abstract, [0022-0023]), and further teaches examples of the alloy containing only Au, Sn, and Ge ([0054], Table 1 – sample no. 14-15). Izeki teaches the solder alloy being manufactured into a ribbon [0053, 0059]. Izeki teaches the solder alloy containing 0.01-1.0% by mass Ge, 16.0-24.0% by mass Sn, and a balance of Au (75-83.99% by mass Au) (Abstract [0022-0023]), providing a range of wt% ratios of Au to Sn of ~75.76:24.24 to ~84:16, when converted. Overlapping and encompassing ranges are prima facie obviousness. See MPEP 2144.05(I). 
Izeki teaches the Ge content added to the Au-Sn alloy forming a eutectic alloy and solid solution with Au [0027], rendering obvious the AuGe precipitates as claimed. Izeki teaches the alloy being formed by a high-frequency melting and casting process [0052-0053]; however, Izeki is silent as to a casting temperature above 358 ºC as well as the formation temperature of AuGe precipitates during solidification as claimed. It is noted the instant specification provides the proportion of Au to Sn wt% may be kept at a ratio of about 75:25 or higher to ensure that the formation temperature of prime δ-AuSn of the tin-enriched AuSn alloy is lower than a temperature at which the doped Ge precipitates to form solid solution AuGe [0005], and the Au to Sn ratio in Izeki of ~75.76:24.24 to ~84:16 is always higher than 75:25. The Au-Sn-Ge solder alloy ribbon of Izeki, having a substantially similar chemical composition and AuGe structures as claimed, would be expected to render obvious the instant solder ribbon formed by the casting and solidification steps as claimed, absent objective evidence to the contrary. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. 
Regarding claim 4, the wt% ratio range of Au to Sn in Izeki of ~75.76:24.24 to ~84:16 is seen to fall close to the claimed wt% ratio of 75:25. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). As the values are so close, one skilled in the art would have expected the same properties to result. See MPEP 2144.05(I). 
Regarding claim 5, the wt% ratio range of Au to Sn in Izeki of ~75.76:24.24 to ~84:16 as well as the Ge range of 0.01-1.0% by mass [0023] provide encompassing ranges for the claimed 78Au22Sn solder alloy with 0.75 wt% Ge. Encompassing ranges are prima facie obviousness. See MPEP 2144.05(I). 
Regarding claim 21, the instant specification provides a 78Au22Sn-0.75Ge alloy containing hypereutetic AuSn components exhibiting an endothermic peak within a range of 267-270 ºC in a DSC plot ([0028], Fig. 4). As the compositional ranges in Izeki of ~75.76:24.24 to ~84:16 Au:Sn and 0.01-1.0%  Ge encompass a 78Au22Sn-0.75Ge alloy, the encompassing ranges in Izeki are seen to further render obvious an alloy containing the hypereutectic AuSn components as claimed. 

Response to Arguments
Applicant's arguments filed 02/23/2022 with regards to the teachings of Izeki (JP2016112588A) have been fully considered but they are not persuasive.
Applicant argues that Izeki does not disclose, teach, or suggest a solder ribbon having a structure as claimed, including “the solder ribbon includes AuGe precipitates, the solder ribbon is formed by casting an AuSnGe solder alloy at a temperature above 358° C, and during solidification of the cast AuSnGe solder alloy, the AuGe precipitates are formed at a temperature above a formation temperature of prime δ-AuSn.” The Examiner notes that Izeki particularly teaches Ge forming Au-Ge alloy solid solution structures when added to the Au-Sn alloy composition [0027], similar to Ge precipitating to form solid solution AuGe as recited in the instant specification [0005, 0024-0026], and rendering obvious the AuGe precipitates as claimed. Additionally, the subsequent claim limitations of casting the alloy at a temperature above 358° C, and the formation of the AuGe precipiates during solidification above a formation temperature of prime δ-AuSn are considered product-by-process limitations. The patentability of a product does not depend on its method of production. See MPEP 2113. It is unclear how the instant solder alloy structure is differentiated from the prior art structure as result of the recited process steps. No particular structural differences have been provided in the claim language, and further, Applicant has not provided any evidence to support structural differences resulting from the claimed process steps. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736